Title: To John Adams from Richard Henry Lee, 28 May 1785
From: Lee, Richard Henry
To: Adams, John


          
            Dear Sir,
            New York May the 28th. 1785
          
          I had the honor of writing to you by Colo. Smith, which letter I doubt not but that you have, or will in due time, safely receive.
          My hopes are great, that your wisdom, and the good sense of the British Administration; will extinguish the mischievous discord that has been so artfully and industriously fomented by the enemies of both countries to the essential injury of both, and in violation of the best principles of humanity. A set of acrimonious disappointed people, who meaning the gratification of their own malice and self interest, are poisoning the minds of men with plausibilities, and theoretic reasonings, that are opposed to the true state of things; and whose counsels if pursued, will tend only to plant dissention and distress, where mutual good & common happiness should be cultivated, and will flourish. The enclosed ordinance will shew you the measures that we are taking to dispose of western lands for the extinguishment of the public debt. It seems probable that this will have very powerful operation in effecting the end designed by the System. For the country is fine beyond description, both in soil and climate—Abounding with all those primary and essential materials for human industry to work upon, in order to produce the comfort and happiness of mankind.
          Don Diego de Gardoque has just announced to me his arrival at Philadelphia in quality of Plenepotentiary from his Catholic Majesty, & that he will pay his respects in a few days. The enterprise of America is well marked by the successful voyage made by a ship from this port, that has returned after a voyage of 14 months from Canton in China with a valuable eastern Cargo. Our people met with great civility from the Chinese. And the Europeans at Canton, altho civil to the Stripes, were not a little surprised to see them there so soon, and at the celerity with which their voyages were effected. The gentleman who writes the letter, of which the enclosed is a copy, is a near relation of mine by marriage, and my Godson also. Added to this, I am his friend because of his real worth and deserts. He is the youngest son but one of a numerous family— Possessing talents, industry, and enterprise; he determined very early to shake off that indolence too common with youths of his rank in Virginia— In quest of fortune, after having finished his education, he went 15 years ago to Sea, and pursued his system to the East Indies some years before the late war commenced, and he remained in the East engaged with the country trade there.
          His letter will inform you of his misfortunes, of his present situation, and his future views. My acquaintance has ceased with all who might have promoted his interest in the East Indies. Under these circumstances I venture to beg the favor of you to assist him to the utmost of your power in the way of procuring for him the appointment that he desires in the Company’s service. I know that it has not been uncommon in England for foreign Ministers to interest themselves in favor of Individuals, by which means the latter have been essentially served.
          I am sure that you will in this case oblige a worthy able man, and a greatful mind. That your friend, the writer of this letter, requests this favor of you, will I am very sure be a motive of strong inducement with you to exert yourself. The letter that I have enclosed for him under your cover be so kind as to get forwarded by some of the India Ships bound to, or near to Calcutta. It may go with any letter in his favor that you are so good as to procure for him. It seems probable, at present, that Congress will not adjourn this year—if they should, it will not be sooner than the middle of August— Your letters for me will be in a good way when they are deliverd to the care of Messrs: Wallace Johnson & Muir Merchants in London
          I heartily wish you health and happiness being very sincerely your affectionate friend
          
            Richard Henry Lee.
          
        